Order entered on July 5, 1962, unanimously reversed on the law and the facts, without costs, and the determination of the State Administrator annulled and the matter remanded to the Administrator for reconsideration. In this application for a rent increase based on insufficient return the Administrator would be obliged to accept the 1960 sales price as a base for computations, provided that sale was, inter alia, “ on normal financing terms ”. (Emergency Housing Rent Control Law, § 4, subd. 4, par. [a], cl. [1]; L. 1946, eh. 274, as amd.) As a guide in determining whether a sale was normally financed the Administrator had developed objective criteria which were to be taken into consideration. These criteria were subsequently incorporated into the statute in 1961. In making his determination in this ease the Administrator did consider such criteria, some of which fell within the normal limits of standards heretofore established by the Administrator while others did not. Of course, the Administrator is not bound to accept the 1960 sales price merely because many of the terms of that sale appear to come within the range of the standards adopted by him in other proceedings. It appears, however, that the Administrator erroneously based his determination on a valuation of $400,000 which represents neither the 1960 sales price nor the alternative valuation provided by the statute. Accordingly, the matter must be remitted to the Administrator for his reconsideration. Concur — Botein, P. J., Breitel, Rabin, Valente and Eager, JJ.